Citation Nr: 0720296	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, wherein the RO denied the veteran 
claims for service connection for PTSD and COPD, and 
entitlement to TDIU.  The veteran has timely appealed the 
September 2004 rating action to the Board.

By the September 2004 rating action, the RO also denied 
service connection for left knee osteoarthritis, bilateral 
hammertoes and status-post left hip replacement.  The veteran 
was informed of the RO's decision that same month.  In 
October 2004, the RO received the veteran's notice of 
disagreement with respect to the denial of service connection 
for the aforementioned issues.  

A Decision Review Officer's (DRO) report, dated and signed by 
the veteran on June 6, 2005, reflects that the appellant 
withdrew the issues of entitlement to service connection for 
left knee osteoarthritis, bilateral hammertoes and status-
post left hip replacement.  Thus, the issues were deemed 
withdrawn as of June 6, 2005.  
38 C.F.R. § 20.204 (2006)  In a March 2006 letter to the RO, 
the veteran indicated that he had misconstrued his June 2005 
DRO interview, and that he did not intend to withdraw the 
aforementioned service connection claims.  As the March 2006 
letter was not received within one year of notice of the 
September 2004 rating action, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c)(West 2002).  The March 2006 
statement is construed as a petition to reopen the claims for 
service connection for left knee osteoarthritis, bilateral 
hammertoes and status-post left hip replacement and these 
issues are further discussed in the remand section of this 
decision. 

In July 2006, the veteran testified before the undersigned at 
a hearing at the Board.  A copy of the hearing transcript has 
been associated with the claims files. 

During the July 2006 hearing, the veteran raised the issue of 
entitlement to a non-service connected disability pension.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action. 

This case has been advanced on the Board's docket.

The issue of entitlement to TDIU will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran engaged in combat, and has a current 
diagnosis of PTSD linked to combat-related World War II 
stressors.

2.  There is no competent evidence that current COPD is 
related to disease or injury, other than use of tobacco 
products during military service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease have not been met.  38 
U.S.C.A. §§ 1103, 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006). Since, the claim for service connection for 
COPD is being denied, no effective date or rating is being 
set, the post-adjudication notice to the veteran in May 2006, 
is not prejudicial (see, May 2006 letter from the RO to the 
veteran)

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
further assistance is unnecessary to aid the appellant in 
substantiating the PTSD claim. 

Regarding the veteran's claim for service connection for 
COPD, the RO provided pre-adjudication VCAA notice to the 
appellant in letters, issued in January and June 2004.  The 
letters provided notice of the evidence necessary to 
substantiate his claim for service connection for COPD.  The 
letters advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.  

The veteran was not provided with notice regarding a rating 
or effective date.  Because the COPD claim is being denied, 
no rating or effective date is being set.  He is, therefore, 
not prejudiced by the absence of notice on these elements.

Regarding VA's duty to assist the veteran with his claim for 
service connection for COPD, all pertinent and identified 
records have been obtained.  He was afforded a VA examination 
in July 2005, and extensive VA and private outpatient reports 
pertaining to COPD are of record.

Because the veteran has received a VA examination and there 
is no indication of outstanding evidence, VA has complied 
with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A..

II.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

PTSD-criteria

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(d), (f); 
see Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); see 
also 38 U.S.C.A. § 1154(b).

III.  Analysis

1.  PTSD

The veteran maintains that he has PTSD, in part, as a result 
of being in combat with the enemy while performing his duties 
as a bridge engineer assigned to the Headquarters 1051st 
Engineering Group during World War II.  He has alleged the 
following specific stressors:  (1) While stationed in Sicily 
and Naples his unit came under heavy enemy fire (bombings); 
(2)  Being afraid of heights as a result of having had to 
work on a pile-driving ridge his bridge engineer duties (3) 
The untimely demise of his best friend, T.M., who was run 
over by an amphibious landing craft; (4)  Accidentally having 
shot someone while cleaning a gun; (5) Being ordered to march 
into the water if the enemy attacked the night of the Battle 
of the Bulge; and (6)  Sustaining a left-knee injury after 
jumping off a bridge because a German plane flew to low.

Voluminous post-service medical evidence, private and VA, 
reveal several diagnoses of PTSD, starting in April 2004, 
which have been attributed to the veteran's World War II 
stressors.

Thus, two of the three elements for service connection for 
PTSD have been satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat.  

VA's General Counsel (GC) has provided guidance at to what 
constitutes combat. VAOPGCPREC 12- 99.  "The Board shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  Thus, GC 
opinions, like that cited above, are mandatory guidance that 
VA must follow.  38 U.S.C.A. § 7104(a), (c) (West 2002).

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," is that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with the 
enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

In Cohen v. Brown, 10 Vet. App. 128, 146 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"mortar fire while on convoys and guard duty...might be 
construed as combat related."  

The Court has since held that it is not necessary to prove 
that the veteran was in the location of a combat event, it is 
sufficient to show that the veteran was assigned to a unit 
where the event took place.  Pentecost v. Principi, 16 Vet. 
App. 124, 129 (2002).

The Court has also held that there is no need to verify every 
detail of a claimed stressor and that evidence of a stressor 
affecting a veteran's unit in service implied the veteran's 
involvement in those events.  Suozzi v. Brown, 10 Vet. App. 
307, 310-311 (1997).  The Court has since clarified that it 
is error for the Board to require confirmation of a veteran's 
personal participation in stressors affecting the veteran's 
unit.  Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); 
Pentacost v. Principi, 16 Vet. App. 124, 128 (2002).  In 
Sizemore the Court held that receiving enemy fire or firing 
on an enemy could constitute participation in combat.  
Sizemore, supra. 

Service personnel records do confirm that the veteran's 
military occupational specialty was a bridge builder assigned 
to Headquarters 1051st Engineering Group during his entire 
military service, and served in the Rhineland, Rome, Arno 
Sicily and Southern France campaigns.  His Separation 
Qualification Record reflects that his duties as a bridge 
builder included rigging and pile driving for sinking 
foundations of bridges and docks.  It also entailed general 
salvage work, diving, and welding of steel beams.  The 
veteran received six battle stars for his service in the 
European Theater of Operations.  

Internet articles, submitted by the veteran in July 2006, 
reflect that the veteran's unit, 1051st Engineering team was 
one of nine specialized underwater demolition and 
construction teams that trained during World War II.  The 
team was reported to have served in both Europe and the 
Pacific and to have suffered heavy casualties. 

While there is no official corroboration of the veteran's 
claimed World War stressors, the evidence is supportive of a 
finding that he was in combat.  The reports that his unit 
sustained heavy casualties and that he served in areas where 
combat was occurring support this conclusion.  

Because he is claiming combat related stressors, specific 
credible supporting evidence of those stressors is not 
required.  38 C.F.R. § 3.304(f).

All three of the criteria for the grant of service connection 
for PTSD are met. Service connection for PTSD is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

2.  COPD

The veteran has maintained, in statements and in testimony, 
offered throughout the duration of the appeal, that he did 
not smoke prior to service, but began during service after he 
received K-rations that contained free cigarettes.  

The veteran has a present disability, as he is currently 
diagnosed with COPD.  To that end, a January 2004 private 
treatment report, reflects that one of the veteran's 
significant "co-morbidities" was noted to have been COPD.  
Subsequent VA and private treatment and examination reports 
continue the diagnosis of COPD.

There is no competent medical opinion linking the COPD to in-
service smoking.  In any event, service connection is 
precluded for disability due to the use of tobacco products 
where, as in this case, the claim was made after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  The veteran's 
application for compensation was received by the RO in 
December 2003.  

Service medical records are entirely devoid of any subjective 
complaints and/or clinical findings of any respiratory 
disability.  A January 1946 service separation examination 
report reflects that X-rays of the veteran's chest were 
negative for any respiratory pathology. 

The bulk of the post-service VA and private medical evidence 
discusses the current COPD in the context of the veteran's 
well-documented history of heavy smoking from 1943 to 1972, 
with a hiatus until 1982, when he resumed smoking.  In July 
2005, a VA examiner unequivocally concluded, after a review 
of the claims folder and physical evaluation of the 
appellant, that the veteran's long history of smoking was the 
cause of the current COPD (see, July 2005 VA respiratory 
examination).  There is no other opinion to contradict the 
July 2005 VA examiner's opinion.  

Because the weight of the July 2005 VA opinion is to the 
effect that the veteran's COPD is unrelated to a disease or 
injury in service, for which service connection would be 
permitted, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable, 
and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for PTSD is granted.

Service connection for chronic obstructive pulmonary disease 
(COPD) is denied.

REMAND

In light of the Board's grant of service connection for PTSD 
in the decision above, the agency of original jurisdiction 
must assign an evaluation for this condition.  The Board 
notes that the evaluation to be assigned for the veteran's 
now service-connected PTSD may well impact his TDIU claim.  
In this regard, if a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot, effective the date of the 100 percent schedular 
evaluation.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); see 
also VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  The 
evaluation awarded for PTSD would also have a bearing on 
whether the veteran met the percentage requirements for TDIU.  
38 C.F.R. § 4.16(a) (2006).  As such, the rating assigned for 
PTSD is inextricably intertwined with the TDIU claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The veteran's unadjudicated petitions to reopen the claims 
for service connection for left knee and hammertoe 
disabilities are also inextricably intertwined with his TDIU 
claim.

If the veteran's TDIU claim is not rendered moot, the Board 
notes that, pursuant to the VCAA and its implementing 
regulations, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Consistent with this legislation and existing case law, 
where, as here, there is unemployability, VA must obtain a 
competent medical opinion from an examiner, subsequent to his 
or her review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected disabilities (italics added for 
emphasis) alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Because to 
date VA has not solicited such an opinion, the Board finds 
that one must be obtained.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Adjudicate the petitions to reopen 
the claims for service connection for a 
left knee disability, bilateral hammer 
toes, and residuals of left hip 
replacement.  The Board will further 
consider these claims only if there is 
an adequate notice of disagreement, and 
after a statement of the case, an 
adequate substantive appeal.

2.  After assigning an evaluation for 
PTSD, readjudicate the issue of 
entitlement to TDIU.

3.  If any issue for which an appeal 
has been perfected remains denied, 
issue a supplemental statement of the 
case before the claims files are 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


